PER CURIAM:
Nicholas James Queen, Sr., appeals the district court’s order denying his motions for new trial, to amend, for reconsideration of the court’s January 28, 2013, order, and for relief from the court’s May 8, 1997, order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Queen, No. 1:93-cr-00366-WMN-1 (D.Md. Feb. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.